FILED
                              NOT FOR PUBLICATION                           FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 ALEJANDRO MONTES MONTES; et al.,                  No. 07-71690

               Petitioners,                        Agency Nos. A075-706-457
                                                               A075-706-458
   v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Alejandro Montes Montes and Jenny Segura Adame, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen based on ineffective assistance of counsel. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

TL/Research
have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion

the BIA’s denial of a motion to reopen. Singh v. Gonzales, 491 F.3d 1090, 1095

(9th Cir. 2007). We deny the petition for review.

       Petitioners filed their sixth motion to reopen untimely, 8 C.F.R.

§ 1003.23(b)(4)(ii), and failed to establish that they exercised due diligence so as to

warrant equitably tolling the statutory filing deadline and numerical bar, see Singh,
491 F.3d at 1096-97.

       PETITION FOR REVIEW DENIED.




TL/Research                                2                                    07-71690